Matter of Janney (2021 NY Slip Op 01179)





Matter of Janney


2021 NY Slip Op 01179


Decided on February 25, 2021


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: February 25, 2021

PM-12-21

[*1]In the Matter of Holly C. Janney, an Attorney. (Attorney Registration No. 2041887.)

Calendar Date: February 22, 2021

Before: Lynch, J.P., Aarons, Pritzker, Reynolds Fitzgerald and Colangelo, JJ.


Holly C. Janney, Jamestown, Rhode Island, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

Per Curiam.
Holly C. Janney was admitted to practice by this Court in 1986 and lists a business address in Jamestown, Rhode Island with the Office of Court Administration. Janney now seeks leave to resign from the New York bar for nondisciplinary reasons (see  Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). The Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) advises that it does not oppose Janney's application.
Upon reading Janney's affidavit sworn to November 24, 2020 and filed December 2, 2020, and upon reading the February 17, 2021 correspondence in response by the Chief Attorney for AGC, and having determined that Janney is eligible to resign for nondisciplinary reasons, we grant her application and accept her resignation.
Lynch, J.P., Aarons, Pritzker, Reynolds Fitzgerald and Colangelo, JJ., concur.
ORDERED that Holly C. Janney's application for permission to resign is granted and her nondisciplinary resignation is accepted; and it is further
ORDERED that Holly C. Janney's name is hereby stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately, and until further order of this Court (see generally  Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]); and it is further
ORDERED that Holly C. Janney is commanded to desist and refrain from the practice of law in any form in the State of New York, either as principal or as agent, clerk or employee of another; and Janney is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto, or to hold herself out in any way as an attorney and counselor-at-law in this State; and it is further
ORDERED that Holly C. Janney shall, within 30 days of the date of this decision, surrender to the Office of Court Administration any Attorney Secure Pass issued to her.